                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                   LAFAYETTE DIVISION


CHEVRON U.S.A., INC.                                CIVIL ACTION NO. 18-00540

VERSUS                                              JUDGE TERRY A. DOUGHTY

ATMOS PIPELINE AND STORAGE, LLC                     MAG. JUDGE KAREN L. HAYES



                                           RULING


       This action was brought by Plaintiff Chevron U.S.A., Inc. (“Chevron”) against Defendant

Atmos Pipeline and Storage, LLC (“Atmos”) regarding the conveyance of certain property from

Chevron to Atmos. The Court previously granted in part and denied in part cross motions for

summary judgment. Now Atmos has filed a Motion for Default Judgment against Third Party

Defendant Salt Fault, L.L.C. (“Salt Fault”) [Doc. No. 42].

       For the following reasons, the Motion for Default Judgment is GRANTED IN PART and

DENIED IN PART.

I.     FACTS AND PROCEDURAL HISTORY

       In 2002, Chevron became the owner of two tracts of land located on the Anse La Butte Salt

Dome, which overlie a hydrocarbon storage cavern (“the Cavern”), and contain a storage well

named the Chevron-Propane Storage Well No. 1 and bearing serial number 971205 (“the Well”).

The Well was formerly used to inject propane into the Cavern. In August 2004, Chevron plugged

and abandoned the Well.

       Approximately one year later, by Special Warranty Deed dated effective August 1, 2005,
Chevron conveyed to Atmos the two tracts, totaling approximately 10.77 acres of “land and

property, together with all the buildings, facilities, fixtures, equipment, improvements and

appurtenances thereunto belonging or in any wise appertaining and not reserved herein to Grantor”

located in Section 117, Township 9 South, Range 5 East in St. Martin Parish (“the Property”).

       Under the deed to Atmos, Chevron made “no representations or warranties concerning the

present condition of the Property, including without limitation, the current fitness or suitability of

the subterranean cavern or void which underlays the Property and of which in the past has been

used for the subsurface storage of hydrocarbons.” [Doc. No. 10-3, p. 2]. Chevron further

“advised” Atmos “that the Property may have been used for the exploration, production and/or

transportation of oil, gas or other minerals.” Id.

       Atmos, as grantee, likewise certified “that said Property has been carefully inspected and

that Grantee is familiar with its condition, and the improvements . . . located on the Property,

inclusive of any . . . hydrocarbons . . .” [Doc. No. 10-3, p. 2]. Atmos “expressly assume[ed] all

risks and liabilities associated therewith” and acknowledged

       that the Property has been or may have been used in connection with the support of
       oil, gas and other mineral exploration, development and operations . . . and, as such,
       equipment, appurtenances, processing and other facilities, plants, buildings,
       structures, improvements, abandoned and other tanks and piping (including above
       ground and underground tanks and piping), storage facilities, gathering and
       distribution lines, wells and other petroleum production facilities and other
       appurtenances which have not been excepted and excluded from this
       conveyance may be located thereon.

[Doc. No. 10-3, p. 2 (emphasis added)].

       Exhibit A to the Special Warranty Deed reserves from the sale only the following expressly

described property:

       LESS AND EXCEPT and reserving unto Grantor any and all unplatted or

                                                  2
       unrecorded pipelines which may traverse across the above described land and of
       which are currently in service or that may be used to transport oil, gas, saltwater or
       refined products from points originating and ending off of the above described
       premises; provided, however, it is the intention of Grantor herein to
       convey to Grantee any and all pipelines on the above described land which
       may have been previously used in connection with the operation of the now
       plugged and abandoned Chevron-Propane Storage Well No. 1.

[Doc. No. 10-3, Exhibit A to Special Warranty Deed (emphasis added)].

       As part of their agreement, the Grantee, Atmos, agreed to

       fully defend, protect, indemnify, hold harmless, and render whole Grantor from and
       against every claim, demand or cause of action, and any liability, cost, expense
       (including, but not limited to, reasonable attorneys’ fees), damage or loss in
       connection therewith, which may be made or asserted by . . . any third party or
       parties (including, but not limited to, governmental agencies) with respect to the
       Property, including without limitation, . . . or any claims . . . caused by, or arising
       out of, or incidental to the past, present or future condition or state of repair of the
       Property, or any claims resulting from or attributable to the ownership and use
       thereof, or this conveyance of the Property, howsoever occurring, including without
       limitation, whether such claims, injuries, damages, losses and liabilities, with or
       without fault, were caused by Grantee’s sole negligence or contributory negligence,
       Grantor’s contributory negligence, or imposed on said parties or others under any
       theory of strict liability by operation of law, or any other theory law prior to, at the
       time of, or subsequent to effective date hereof.

[Doc. No. 10-3, p. 3].

       “Without limiting the generality” of the first indemnification clause, Atmos also

“expressly” agreed

       to fully and promptly pay, perform and discharge, defend, indemnify and hold
       harmless Grantor . . . from and against any claim, demand . . . or expense, (including
       reasonable attorneys’ fees) resulting from any environmental claim arising out of
       any operations conducted, commitment made or any action taken or omitted by
       Grantor at any time with respect to the Property[.]”

[Doc. No. 10-3, p. 3]. The Special Warranty Deed does not define “environmental claim.”

       The deed contains no language regarding the operator or operation of the plugged and

abandoned Well, or the transfer of operation of the Well, as opposed to ownership.

                                                  3
       In 2012, there was a widely publicized collapse of a salt cavern and resulting sinkhole at

Bayou Corne in Assumption Parish. Thereafter, in 2014, after a proposed rulemaking period, the

Office of Conservation of the Louisiana Department of Natural Resources (“LDNR”) adopted

regulations directed to existing caverns and storage wells. The 2014 regulations imposed new

requirements on owners or operators of wells, such as the Well at issue in this case, including

certain subsidence monitoring plans for such wells. The new regulations provide as follows:

       E. Subsidence Monitoring and Frequency. The owner or operator shall prepare and
       carry out a plan approved by the commissioner to monitor ground subsidence at
       and in the area of the storage cavern(s). A monitoring report with interpretation
       shall be prepared and submitted to the Office of Conservation after completion of
       each monitoring event.

       1. The frequency of conducting subsidence-monitoring surveys for caverns in gas
       storage shall be every six months.

       2. The frequency of conducting subsidence-monitoring surveys for caverns in
       liquid storage shall be every 12 months.

43 LA. ADMIN. CODE, PT. XVII, § 323(E). Such monitoring may be required even after closure.

Id. at §337(B).

       On November 6, 2015, the Conservation Office notified Chevron that a “compliance

review fee” was due for each Class II Hydrocarbon Storage Cavern and each Class II Solution-

Mining Cavern. The Conservation Office further notified Chevron that it had assigned Cavern

Code 50-01-01 to the cavern at issue. Chevron did not notify Atmos at the time or provide a copy

of the correspondence.

       On August 26, 2016, the Conservation Office issued to Chevron as the record operator of

the Well a $2,000 invoice for the annual compliance review fee for fiscal year 2015-16. Chevron

did not notify Atmos at the time or provide a copy of the invoice.


                                                4
       By Cash Sale Deed dated December 26, 2016, Atmos sold the Property and Well to Salt

Fault. [Doc. No. 42-2, Exh. A, Affidavit of Marshall F. Ordemann (“Ordemann Aff.”) and

Attached Deed]. The Property included a cavern associated with the well and now bearing Office

of Conservation Cavern Code 50-01-01. The deed specifically conveyed the Property in “as-is”

condition. Salt Fault, as buyer, acknowledged in the Atmos Deed that:

       (a)     [Atmos Pipeline and Storage] does not warrant that the Property is free
               from redhibitory or latent defects or vices;

       (b)     [Salt Fault and its] agents, consultants and representatives have had a
               reasonable opportunity to inspect the Property and are familiar with the
               condition of the Property;

       (c)     [Salt Fault] waives all warranties and/or representations by [Atmos] or
               imposed on [Atmos] as a matter of law, as to the condition of the Property,
               including without limitation, the following:

               i.     The warranty of fitness for intended purpose or guarantee against
                      hidden or latent redhibitory vices under Louisiana law, including
                      Louisiana Civil Code Articles 2520 through 2548;

               ii.    The warranty imposed by Louisiana Civil Code Article 2475; and

               iii.   All rights in redhibition pursuant to Louisiana Civil Code Article
                      2520, et seq.

[Doc. No. 42-2, Deed]. Salt Fault, as buyer, further knew at the time of its purchase that the

plugged and abandoned Well was located on the Property; in fact, the property description in the

Atmos Deed specifically referred to the Well.

       Further, as part of the Deed, Salt Fault expressly assumed the risk that the Property might

contain vices or defects and accepted the Property in its then-existing environmental condition:


       [Salt Fault] further assumes the risk as to any vices and defects which are latent
       and/or not discoverable upon simple inspection, and including those vices or
       defects, knowledge of which would deter [Salt Fault] from making this acquisition.

                                                5
       [Salt Fault] hereby accepts the Property in its existing environmental condition and
       waives, discharges, and releases [Atmos] from any and all claims and/or causes
       of action which [Salt Fault] or its assigns or transferees may have or hereafter be
       otherwise entitled to, whether affecting person and/or property, for any
       environmental liabilities arising from the Property, including any claims,
       demands, causes of action (both public and private), judgments,
       attorneys' fees, costs, expenses, penalties and fines, imposed or assessed under any
       federal, state or local environmental law, rule or regulation. (emphasis added).

[Doc. No. 42-2, Deed, at p. 2].

       In a February 24, 2017 letter, Chevron advised the Conservation Office that the Property,

which included the Cavern, had been sold to Atmos and asked that the Conservation Office contact

Atmos for payment of the invoice.

       On April 13, 2017, the Office of Conservation acknowledged Chevron’s letter, but stated

that it would recognize the operator of record as the responsible party. The letter, styled a

“Compliance Notice,” instructed Chevron to identify the condition of the Well and Cavern at the

time it was plugged and to submit a proposed subsidence monitoring plan for the Well and Cavern.

The Office of Conservation did not and has not alleged any subsidence or environmental loss or

damage has occurred, but instructed Chevron to comply with the new regulations. The Office of

Conservation further instructed Chevron on the proper form that would need to be completed for

Atmos to assume operatorship. The form presumes that Atmos, as transferee, would complete at

least part of the form.

       Chevron transmitted the Compliance Notice to Atmos and requested that Atmos indemnify

Chevron and respond to the Office of Conservation’s directives.

       In a November 14, 2017 letter from its counsel, Atmos declined to respond to the

Compliance Notice.


                                                6
       Chevron has performed and is performing the regulatory requirements imposed by LDNR

with respect to the Well and has incurred costs in rendering that performance. Chevron has also

incurred attorneys’ fees in connection with performing its regulatory obligations and enforcing its

rights to indemnity under the Special Warranty Deed.          Chevron does not allege that any

subsidence, environmental loss, or damage has occurred or is occurring on the Property.

       On April 19, 2018, Chevron filed the instant Complaint against Atmos, asserting claims

for breach of contract for Atmos’ alleged failure to perform and failure to reimburse, seeking

specific performance by Atmos, and also seeking a declaratory judgment that Atmos has an

ongoing obligation to perform any action required by a governmental agency with regard to the

Well, Cavern, or any other part of the Property.

       In July and August 2018, Chevron and Atmos filed cross motions for summary judgment.

[Doc. Nos. 10 & 17]. After briefing was complete, on September 20, 2018, the Court issued a

Ruling [Doc. No. 25] and Judgment [Doc. No. 26] granting in part and denying in part as to both

motions. To the extent that Chevron moved the Court for summary judgment on its claims that

the Well and Cavern were part of the property conveyed by Special Warranty Deed to Atmos, that

Atmos breached the indemnification provisions of the Special Warranty Deed, and that Atmos is

liable to Chevron for related attorneys’ fees to Chevron, the motion was granted. To the further

extent that Chevron sought a further declaration that Atmos assumed all regulatory responsibility,

including the subsidence monitoring requirements imposed by the Office of Conservation of the

Louisiana Department of Natural Resources, with respect to the Well and Cavern, as a result of

the conveyance, the motion was also granted. However, to the extent that Chevron sought a

declaratory judgment otherwise and to the extent that Chevron sought specific performance, the


                                                   7
motion was denied.

        To the extent that Atmos moved for summary judgment on Chevron’s request for a

declaratory judgment and on its specific performance claim, the motion was grante,d but

its Cross-Motion for Summary Judgment was otherwise denied.

       On January 31, 2019, Atmos filed a Third-Party Complaint against Salt Fault, seeking to

recover compliance costs and expenses because Salt Fault is the current owner of the Property.

Service was complete on March 8, 2019, and Salt Fault was required to file an answer or responsive

pleading. It failed to do so by that time or any time since.

       On April 8, 2019, Atmos obtained an Entry of Default. [Doc. No. 41].

       After more than fourteen (14) days had elapsed, Atmos filed the instant Motion for Default

Judgment. A Notice of Motion Setting [Doc. No. 43] issued and set a time for response as May

28, 2019. Salt Fault has not filed a response.

       On May 24, 2019, within the time allowed, Chevron filed a response [Doc. No. 44].

Chevron objects to Atmos’ request for a default judgment against Salt Fault “insofar as the request

includes a declaration characterizing Chevron’s future regulatory obligations as ‘elective’ or

‘voluntary.’” Id. at p. 5. Chevron further objects to Atmos’ request for a default judgment “to

the extent that it could in any way be construed as altering this Court’s Judgment that Atmos owes

contractual indemnity obligations to Chevron for any work performed in response to the

Compliance Order.” Id.

       Atmos did not file a reply.




                                                 8
II.    LAW AND ANALYSIS

       A.      Default Judgment

       An entry of default is appropriate “[w]hen a party against whom a judgment for affirmative

relief is sought has failed to plead or otherwise defend, and that failure is shown by affidavit or

otherwise.” FED. R. CIV. P. 55(a).

       After 14 calendar days have elapsed since the Clerk of Court’s entry of default, under Local

Rule 55, a party may move for entry of default judgment. Rule 55(b)(2) provides for the entry of

a default judgment by the Court, rather than the Clerk of Court, when the movant seeks relief other

than a “sum certain.” FED. R. CIV. P. 55(b)(1), (2).

       B.      Louisiana Contract and Property Law

       “Contracts have the effect of law for the parties” and the “[i]nterpretation of a contract is

the determination of the common intent of the parties.” Marin v. Exxon Mobil Corp., 09–2368

(La.10/19/10), 48 So.3d 234, 258; LA. CIV. CODE. ARTS. 1983 and 2045. “When the words of a

contract are clear and explicit and lead to no absurd consequences, no further interpretation may

be made in search of the parties’ intent.” LA. CIV. CODE ART. 2046. “The words of a contract

must be given their generally prevailing meaning. LA. CIV. CODE ART. 2047. “The Court may

consider extrinsic evidence as to the parties’ intent only if the contract is ambiguous.” Thorne v.

Bard Peripheral Vascular, Inc., No. 16-0262, 2016 WL 3746148, at *4 (E.D. La. July 13, 2016)

(citing Campbell v. Melton, 817 So. 2d 69, 75 (La. 2002)); see also Gebreyesus v. F.C. Schaffer &

Assocs., Inc., 204 F.3d 639, 643 (5th Cir. 2000).

       In this case, the contract at issue is the conveying Cash Sale Deed, which conveyed the

Property, including the plugged and abandoned well, in “as-is” condition. Salt Fault, as buyer,


                                                 9
acknowledged this in the plain language of the Cash Sale Deed and further expressly assumed the

risk that the Property might contain vices or defects and accepted the Property in its then-existing

environmental condition.      Specifically, Salt Fault accepted the Property “in its existing

environmental condition.” [Doc. No. 42-2, Deed, at p. 2].

       Further, under Louisiana Civil Code article 469 transfers of an immovable includes its

component parts. Wells are considered constructions permanently attached to the ground. See

Billiot v. State, 94-1365 (La. App. 3d Cir. 4/12/95); 654 So.2d 753, 755, 757 (“In Olsen v. Shell

Oil Co., 365 So.2d 1285 (La. 1978), it was made clear that the term ‘building’ as used in the Civil

Code is broad enough to include oil wells.”). Constructions permanently attached to the ground

are component parts of the immovable. LA. CIV. CODE ART. 463. Accordingly, absent exception,

an owner transfers any wells on the immovable property as part of the conveyance of that property.

       Applying Louisiana contract and property law, the Court finds that Atmos conveyed the

Well (and the Cavern) to Salt Fault under the Cash Sale Deed, and, thus, Salt Fault became the

owner of the Well. Accordingly, to this extent, Atmos’ Motion for Default Judgment is

GRANTED. However, the Court agrees with Chevron that Atmos is not entitled to a default

judgment against Salt Fault insofar as the request includes a declaration characterizing future

regulatory obligations as “elective” or “voluntary,” as such a request is inconsistent with the

Court’s prior ruling. To this extent, Atmos’ motion is DENIED.

III.   CONCLUSION

       For the foregoing reasons, Atmos’ Motion for Default Judgment [Doc. No. 42] is

GRANTED IN PART and DENIED IN PART. To the extent that Atmos moves the Court for a

default judgment that Salt Fault is the owner and operator of the Property, Well, and Cavern, and


                                                10
to the extent that Atmos seeks reimbursement of costs and expenses following its conveyance to

Salt Fault, the motion is GRANTED.         To the extent that Atmos seeks a determination or

declaration that the undertaking by any party other than Salt Fault of any future maintenance or

compliance with regulations or directives of the Office of Conservation is elective and not required

pursuant to any obligation owed, the motion is DENIED.

       MONROE, LOUISIANA, this 11th day of June, 2019.




                                                           TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE




                                                11
